Citation Nr: 1533462	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.



This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran has a chronic low back disability that was incurred in or as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in an August 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and lay statements from the Veteran's friends have been obtained.  The Veteran asserts he received treatment at VA Medical Center (VAMC) Durham in 1959, but, as noted in an October 2012 Formal Finding of Unavailability created by the RO, treatment records for January 1959 to December 1960 are unavailable for review, and VA was advised by VAMC Durham that it had no records for the Veteran for this time period.

Additionally, medical records were requested from Eastern Radiologists, but it is unclear whether any were received by VA.  On August 20, 2009, a request for medical records for the period from January 1, 2005, to the present was mailed to Eastern Radiologists.  On August 28, 2009, a copy of the same letter was received by VA and date-stamped.  It is unclear whether anything was received with a copy of the VA letter, whether it was returned as undeliverable, or whether Eastern Radiologists had no medical records to submit.  However, the medical records would be from 2005 at the earliest, given the date range provided by the request for medical records.  As current disability is not at issue in this case, such evidence would not be probative as it would not address in-service injury or nexus.  Therefore, the absence of these medical records is nonprejudicial to the Veteran.

Furthermore, a VA examination was not obtained in connection with the service connection claim for the low back disability.  As discussed below, the evidence does not reflect an in-service injury to which a current disability could be linked or any competent and probative evidence otherwise linking a current back disorder to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107.

As reflected in his July 2009 and August 2009 statements, the Veteran asserts that a current back disorder is related to an injury incurred when he fell from a training plane while in service in 1955.  Additionally, he stated he had been receiving treatment from 1955 to the time his claim was filed.  The Veteran also provided a statement in the form of a timeline where he stated that he fell off of a jet training plane in 1955, began having back trouble in 1957 after discharge, received treatment at VAMC Durham in 1959, started having back problems again in 1976, experienced back problems yet again in 1997 when he went to see his physician for treatment, and was sent to Eastern Radiologists by his physician in 2005.

Service treatment records include complaints of lightheadedness, sore throat and cough, laceration from a fall off of a refueling truck, and other medical issues, but do not include any complaint of or treatment for back pain.  They also do not include any mention of a fall from a plane in 1955 or treatment for any resulting injuries.  The Veteran's October 1957 separation examination noted that his spine and other musculoskeletal systems were normal and that the Veteran denied any significant medical history.

The Veteran asserts he received treatment for a week at VAMC Durham in 1959 or 1960 for his back.  However, treatment records for January 1959 to December 1960 are unavailable for review, and VA was advised by VAMC Durham that it had no records for the Veteran for this time period.

Private medical records from Dr. M.M. first indicate complaints related to the low back in July 2009, at which time it was noted the Veteran was "trying to get more VA disability for his back pain."  A contemporaneous 2009 private treatment record revealed the Veteran's listed problems include herniation of intervertebral disc, spinal stenosis of lumbar region, and degenerative spinal arthritis.  It also noted that an MRI of the lower back shows "L4-5 Mild/[Moderate] [Neural] Narrowing due to a broad based central and [Right] Foraminal Disc Bulge; L3-4 Lateral Disc Protrusion; Moderate [Degenerative Joint Disease] at multiple levels."  In a letter dated April 2010, Dr. E.O. stated that the Veteran has suffered with severe low back pain for several years.  Additionally, he stated that the MRI of the lumbar spine showed degenerative disc disease, herniated disc, and degenerative spinal arthritis.  Despite the current diagnoses, no medical opinion is included that discusses when the problems began or the causes, specifically whether these issues were caused by any fall in-service.

The evidence fails to establish an in-service incurrence of any low back injury.  The Veteran alleges he fell off of a training plane in 1955, which caused the low back disability he is currently claiming.  However, there is no evidence in service treatment records of the fall, any complaints or injuries resulting from the fall, or any treatment received as a result.  Furthermore, as the Veteran had received treatment for various other medical issues, including a laceration resulting from a different subsequent fall off of a refueling truck in February 1956, the records demonstrate that back injury from a fall is the type of injury for which the Veteran would have sought treatment had it occurred.

There is also no evidence of the Veteran's arthritis manifesting to a compensable degree within one year of service.  The record does not reflect any diagnosis or treatment of degenerative spinal arthritis prior to the 2000s.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. 
§§ 3.307 and 3.309 do not apply in this case.

Even if the Veteran's statement regarding his low back injury in-service is considered to be credible, the record fails to establish a causal relationship between the present disability and any such injury during service.  There is no competent and probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and any in-service injury that occurred more than forty years earlier.  

Furthermore, the medical records fail to establish any consistent treatment for low back disorder, and the Veteran's statements in the record are contradictory as to the persistence of symptomatology.  As reflected in his claim, the Veteran asserts that he injured his back in 1955 when he slipped and fell off of a training plane and has been receiving treatment for his back since that time.  However, his assertion of persistent symptomatology and treatment is contradicted by his own statement in the form of a timeline.  In his timeline, the Veteran stated that he began having back trouble in 1957 after discharge, started having back problems again in 1976, and experienced back problems yet again in 1997.  He further stated that he received treatment for the first time for his back in 1959, saw his physician for treatment in 1997, and was sent to Eastern Radiologists by his physician in 2005.  As such, there is no credible evidence of continuous symptomatology from the time of service to the time the Veteran filed his July 2009 claim for benefits.

The Veteran submitted three lay statements from individuals who knew him when he was employed at a tobacco company from 1962 to 1997.  B.B. knew the Veteran for thirty-five years and worked with him from 1979 to 1982.  He stated that the Veteran had back problems for those three years; however, he did not state that he had personal knowledge as to the cause of the back problems or when they began.  K.M. also only stated that the Veteran had trouble with his back and could not lift objects, but also did not state that she had any personal knowledge as to the cause or when they began.  L.W. stated that the Veteran fell off of a plane on May 15, 1955; that his back problems have been slowly deteriorating for twelve years; and that he worked for him at the tobacco company.  However, he did not state that he knew the Veteran during service or at the time of the injury.  Therefore, any details he provided regarding the cause of the injury, especially given the specific date provided, appear to be information provided to him by the Veteran.  As such, although the lay statements provide evidence as to current or post-service back problems beginning as early as 1979, even assuming their credibility, they are not probative as to whether any current back disorder was caused by an in-service injury or whether such disability existed while the Veteran was in service.

Therefore, the evidence weighs against a finding that a low back disorder began during service, is related to the Veteran's alleged in-service fall, or is related to service in any other way.  Accordingly, service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


